Citation Nr: 0432145	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  95-34 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant's physician


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


REMAND

The veteran had active military service from August 1969 to 
April 1971.  He served in Vietnam from February 1970 to March 
1971.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  The veteran's claim of 
entitlement to service connection for PTSD was denied in an 
August 1993 Board decision.  By rating action in November 
1994, the RO denied the veteran's attempt to reopened his 
claim.  

At a hearing before a hearing officer at the RO in December 
1996, the veteran's psychiatrist offered expert testimony.  
The veteran did not testify at that hearing.  The Board in 
October 1997 reopened and remanded this claim for further 
development.  

In January 2003, the Board denied service connection for 
PTSD.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a March 2004 order the Court granted a joint motion to 
vacate the January 2003 Board decision and remand the issue 
on appeal.  The joint motion to remand noted, in part, that 
the Board had not provided sufficient reasons and bases to 
support its conclusion that the veteran had been adequately 
notified of the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. § 5100 et seq.).  In the joint 
motion to remand, the parties agreed that VA had not 
fulfilled the requirements of the VCAA.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required on his part.

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
veteran should also be requested to 
provide any evidence in his possession 
that pertains to the claim.

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal 
in light of the matters addressed in the 
joint motion for remand and the brief 
from the appellant's attorney received in 
August 2004, to include consideration of 
the August 1997 psychiatric evaluation by 
Dr. Toro and the evidence tending to 
support a finding that the appellant's 
unit engaged in combat with the enemy.  
If the benefit sought remains denied, the 
appellant and his attorney should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


